[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Exhibit 10.1




FIRST AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT
This FIRST AMENDMENT TO THE COLLABORATION AND LICENSE AGREEMENT (the
“Amendment”) is entered into as of March 22, 2018 (the “Amendment Effective
Date”) by and between Exelixis, Inc., a Delaware company having an address at
210 East Grand Avenue, South San Francisco, CA 94080, USA (“Exelixis”) and
Takeda Pharmaceutical Company Limited, a Japanese corporation with principal
offices located at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka 540-8645, JAPAN
(“Collaborator”). Exelixis and Collaborator may be referred to herein
individually as a “Party” or collectively as the “Parties”.
RECITALS
WHEREAS, Exelixis and Collaborator are parties to the Collaboration and License
Agreement dated January 30, 2017 (the “License Agreement”), under which the
Parties have been collaborating on the development and commercialization of
cabozantinib in Japan; and
WHEREAS, the Parties desire to enter into this Amendment to modify certain
milestone payments payable under the License Agreement on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.    DEFINITIONS
1.1    The following section shall be added as Section 1.83 of the License
Agreement:
“1.83    “Investigator-Initiated Clinical Trial” means a Clinical Trial for the
Product (a) which is sponsored and conducted by a Third Party independent
investigator or institution in accordance with Applicable Laws and is not
sponsored by Collaborator or its Affiliate; and (b) for which Collaborator or
its Affiliate provides funding and/or Product supply, but does not receive any
payments or other compensation from such investigator or institution in
association with such Clinical Trial (except that Collaborator or its Affiliate
shall be permitted to receive information and data generated from the
performance of such Clinical Trial). ”
1.2    Section 1.79 of the License Agreement is hereby deleted in its entirety
and replaced with the following:
“1.79    “Tier 2 Indication” means [*].”
1.3     The following section shall be added as Section 1.84 of the License
Agreement:
“1.84    “Tier 3 Indication” means [*]. ”
1.4    Unless otherwise defined in this Amendment, all capitalized terms have
the meaning as defined in the License Agreement.
2.    FINANCIAL PROVISIONS
2.1    Development Milestone Payments. Section 8.3(a) of the License Agreement
is hereby deleted in its entirety and replaced with the following:
“8.3(a) Development Milestones. Subject to the remainder of this Section 8.3(a),
Collaborator shall pay to Exelixis the non-refundable, non-creditable payment
set forth in the table below upon the achievement of the applicable milestone
event (whether by or on behalf of Collaborator, Exelixis, or their Affiliates,
licensee(s) of Exelixis, or Sublicensees):




1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Milestone Event
 
Milestone Payments


For HCC
(2nd line)
For RCC
(2nd line)
For RCC
(1st  line) as a combination therapy (including, for clarity, the Takeda 9ER
Trial Opt-In)
For RCC (1st line) as a single agent
Tier 1 Indications
Tier 2 Indications
Tier 3 Indications: Clinical Trial sponsored by Collaborator or its Affiliate
Tier 3 Indications: Investigator-Initiated Clinical Trial
Milestone #1: Upon [*] the first Phase 3 Clinical Trial for the Product in
Collaborator Territory
[*]
[*]
$[*]
[*]
$[*]
$[*]
$[*]
[*]
Milestone #2: Upon [*] the first MAA for the Product in Collaborator Territory
$[*]
$[*]
$[*]
[*]
$[*]
$[*]
[*]
$[*]
Milestone #3: Upon First Commercial Sale for the Product in the relevant
indication in Collaborator Territory
$[*]
$[*]
$[*]
$[*]
$[*]
$[*]
[*]
[*]

(i)    For HCC (2nd line), RCC (2nd line), RCC (1st line) as a combination
therapy, and RCC (1st line) as a single agent, each milestone payment shall be
paid only once for the first achievement of the applicable event described above
for each different applicable Product.
(ii)    Milestone #1 shall be deemed achieved and payable, if not already
achieved, upon achievement of any of Milestone #2 and/or Milestone #3 for the
same indication. Milestone #2 shall be deemed achieved and payable, if not
already achieved, upon achievement of Milestone #3 for the same indication.
(iii)    Without limiting the foregoing, with respect to RCC (1st line) and RCC
(2nd line), if Milestone #3 is achieved for RCC (1st line) prior to being
achieved for RCC (2nd line), then Milestone #3 for RCC (2nd line) shall be
deemed achieved and payable upon achievement of Milestone #3 for RCC (1st line),
except if Collaborator is, at the time of such achievement, diligently engaged
in the performance of Development or regulatory activities with respect to
Products for the express purpose of achieving Milestone #3 for both RCC (1st
line) and RCC (2nd line), in which case Milestone #3 for RCC (2nd line) shall
not be deemed achieved and payable unless and until achieved by a Product for
RCC (2nd line).”
3.    GENERAL PROVISIONS
3.1    Effect of Amendment. Except as expressly modified herein, all terms and
conditions set forth in the License Agreement, as in effect on the Amendment
Effective Date, shall remain in full force and effect.


2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




3.2    Entire Agreement. The License Agreement as modified by this Amendment is
both a final expression of the Parties’ agreement and a complete and exclusive
statement with respect to its subject matter. They supersede all prior and
contemporaneous agreements and communications, whether written or oral, of the
Parties regarding this subject matter.
3.3    Severability. If, for any reason, any part of this Amendment is
adjudicated invalid, unenforceable, or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Amendment. All remaining portions shall remain in
full force and effect as if the original Amendment had been executed without the
invalidated, unenforceable, or illegal part.
3.4    Counterparts; Electronic or Facsimile Signatures. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Amendment may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
{SIGNATURE PAGE FOLLOWS}


3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and entered into by their duly authorized representatives as of the Amendment
Effective Date.
EXELIXIS, INC. 

By: /s/ Michael M. Morrissey
Name: Michael M. Morrissey, Ph.D.
Title: President and Chief Executive Officer
TAKEDA PHARMACEUTICAL COMPANY LIMITED


By: /s/ Tsudoi Miyoshi
Name: Tsudoi Miyoshi
Title: Head of Japan Oncology Business Unit





4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.